Case 17-12153        Doc 33     Filed 02/06/19     Entered 02/06/19 11:49:13          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-12153
         Barbara Tillman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/18/2017.

         2) The plan was confirmed on 06/30/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/13/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/25/2018, 11/01/2018.

         5) The case was dismissed on 12/07/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $620.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-12153        Doc 33      Filed 02/06/19    Entered 02/06/19 11:49:13               Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $4,123.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $4,123.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $66.74
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $229.64
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $296.38

 Attorney fees paid and disclosed by debtor:                  $60.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim          Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
 AARONS                          Secured             0.00          0.00           0.00           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            841.00      1,076.17       1,076.17           0.00       0.00
 CREDIT ACCEPTANCE CORP          Secured       12,650.61     12,650.61      12,650.61       3,014.54     812.08
 JEFFERSON CAPITAL SYSTEMS       Unsecured         520.00        520.48         520.48           0.00       0.00
 LVNV FUNDING                    Unsecured         437.00        541.38         541.38           0.00       0.00
 PEOPLES GAS LIGHT & COKE CO     Unsecured         581.00        474.45         474.45           0.00       0.00
 QUANTUM3 GROUP                  Unsecured            NA         239.35         239.35           0.00       0.00
 HARRIS & HARRIS                 Unsecured      2,727.00            NA             NA            0.00       0.00
 ILLINOIS BONE & JOINT INSTITUTE Unsecured         137.00           NA             NA            0.00       0.00
 LAKE COUNTY HEALTH DEPT         Unsecured      2,018.00            NA             NA            0.00       0.00
 NLFH OUTREACH LABORATORY        Unsecured         313.00           NA             NA            0.00       0.00
 NORTH SHORE NEPHROLOGY          Unsecured      1,570.00            NA             NA            0.00       0.00
 NORTHWESTERN LAKE FOREST HOS Unsecured            905.00           NA             NA            0.00       0.00
 NORTHWESTERN MEDICAL GROUP Unsecured          27,739.00            NA             NA            0.00       0.00
 NW LAKE FOREST HOSPITAL EMERG Unsecured           630.00           NA             NA            0.00       0.00
 PUBLISHERS CLEARING HOUSE       Unsecured          30.00           NA             NA            0.00       0.00
 SPRINT                          Unsecured         544.00           NA             NA            0.00       0.00
 SUPERIOR AIR GROUND AMBULANC Unsecured         6,513.00            NA             NA            0.00       0.00
 VISTA MEDICAL CTR               Unsecured      5,471.00            NA             NA            0.00       0.00
 A ALL FINANCIAL SERVICES        Unsecured         473.00           NA             NA            0.00       0.00
 ALLSTATE INSURANCE              Unsecured      8,668.00            NA             NA            0.00       0.00
 ANESTHESIA CONSULTANTS          Unsecured      8,073.00            NA             NA            0.00       0.00
 AT&T                            Unsecured      1,272.00            NA             NA            0.00       0.00
 CERTIFIED SERVICES              Unsecured          30.00           NA             NA            0.00       0.00
 CHICAGO TRIBUNE                 Unsecured          15.00           NA             NA            0.00       0.00
 CITY OF WAUKEGAN                Unsecured         200.00           NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-12153     Doc 33    Filed 02/06/19    Entered 02/06/19 11:49:13               Desc        Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim        Claim        Principal        Int.
 Name                          Class    Scheduled      Asserted     Allowed         Paid           Paid
 COMCAST                    Unsecured         351.00           NA           NA            0.00         0.00
 TURNER ACCEPTANCE CORP     Unsecured     10,249.00     10,274.22     10,274.22           0.00         0.00


 Summary of Disbursements to Creditors:
                                                         Claim          Principal                Interest
                                                       Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00              $0.00                   $0.00
       Mortgage Arrearage                               $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                     $12,650.61          $3,014.54                 $812.08
       All Other Secured                                $0.00              $0.00                   $0.00
 TOTAL SECURED:                                    $12,650.61          $3,014.54                 $812.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                $0.00                $0.00
        Domestic Support Ongoing                         $0.00                $0.00                $0.00
        All Other Priority                               $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                         $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                       $13,126.05                 $0.00                $0.00


 Disbursements:

        Expenses of Administration                          $296.38
        Disbursements to Creditors                        $3,826.62

 TOTAL DISBURSEMENTS :                                                                    $4,123.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-12153        Doc 33      Filed 02/06/19     Entered 02/06/19 11:49:13            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
